DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendment of claim 19 is acknowledged.

Election/Restrictions
Applicant's election with traverse of Group I, claims 14-19 and 27 in the reply filed on 09/15/2021 is acknowledged.  The traversal is on the ground(s) that each claim has the special technical feature of the molding of claim 14 and thus are linked to have unity of invention.  This is not found persuasive because while the claims all require the technical feature of claim 14, this is not a special technical feature as it does not make a contribution over Day et al. (US 2010/0266833) as discussed below.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/11/2019 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “it being preferable when the second region…” it is unclear if applicant intends to positively claim both the first and second region of the fiber being loop-shaped or if this is an optional structure for the two regions. As the claim does not clearly set forth the metes and bounds of the patent protection desired, the claim is indefinite.
	For sake of further examination, both the first and second region having a loop-shape will be viewed as optional.
	Similarly, claim 19 recites the fiber of the first and second part being introduced at an angle of 0o to 60o (broad recitation) or 10o to 70o (narrower recitation). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2010/0266833).
Regarding claim 14, Day discloses a sandwich panel (molding; 110) comprising a reinforced foam core (112) having a plurality of rows of fibrous roving struts (114; fiber F) and a first and second side (Fig. 8).

    PNG
    media_image1.png
    300
    642
    media_image1.png
    Greyscale

	The rovings comprising a first part and second part (113) having a first region located inside of the molding and surrounded by the foam and second regions (115, 118) projecting from the first side (e.g., the bottom) of the foam and not in contact with 
	Thus while not expressly teaching the molding being obtained by claimed steps a) to k), these limitations are product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 15, as can been seen from Fig. 8, Day teaches the first region of the first part is aligned parallel to the second region of the second part and the third part is aligned parallel to and in contact with the second side of the foam. Further, the second region of the first part is loop-shaped.
Regarding claim 16, Day discloses a foam core (0016). Day does not disclose how the foam core is produced, however, this is product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 17, Day discloses the foam being polyurethane, polyvinyl chloride, polystyrene, polyethylene or polymethacrylimide (0083).
	Regarding claim 18, Day discloses the foam including skins (111), which the fiber is passed through (Fig. 8). Day teaches the molding being formed by stitching the rovings through the skin and foam core from opposing faces (0108).
	Day does not expressly teach steps c)-e) and h) as claimed however, these are product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of 

    PNG
    media_image2.png
    277
    553
    media_image2.png
    Greyscale

	Regarding claim 19, Day discloses the struts made up of bundles or rovings of porous reinforcing filaments (0081; i), the fibers including fiberglass (0134; inorganic fiber; ii), the struts inclined at opposing acute angles of for example 45o or 58o relative to the thickness direction (0083; iv and v), the composite of Day having an opposite first and second side (Fig. 8; vi). Please note claim 19 recites “and/or” between each of 
	Regarding claim 27, claim 27 is directed to the process of making the foam. Day discloses a foam core (0016), however does not disclose the foam core being an extruded foam produced by steps I-V or optionally comprising at least one additive provided as claimed in claim i)-iii). However the recitation of “produced” is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. Moreover, it is noted that as the additive is optional it is not required by the claim, thus the foam of Day will meet the limitations of the claimed foam composition.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781